240 Ga. 487 (1978)
241 S.E.2d 244
GRIGGS et al.
v.
GWINCO DEVELOPMENT CORPORATION.
33082.
Supreme Court of Georgia.
Submitted December 16, 1977.
Decided January 5, 1978.
Furman Smith, Jr., for appellants.
Claude E. Hambrick, for appellee.
PER CURIAM.
Gwinco prevailed in its suit to have a lis pendens notice filed in Gwinnett County cancelled. This notice was filed by appellants based on their suit against Gwinco (and Gwinnett County) in DeKalb County Superior Court. In the DeKalb suit appellants alleged that Gwinco's construction activities in Gwinnett County along Jackson Creek had obstructed the creek and flood plain, and that as a result appellant's adjoining land was inundated and covered with unnatural amounts of water, silt and debris. They sought a permanent injunction requiring Gwinco to remove all obstructions from the flood hazard district, and restraining Gwinco from violating the Soil Erosion and Sedimentation Control Ordinance of Gwinnett County. Moreover, the complaint sought an injunction restraining the county from issuing any permits for use of the property until the ordinance was complied with.
The sole issue is whether the land was "involved" in this suit under Code Ann. § 67-2801, which is a prerequisite to a valid lis pendens. Hill v. L/A Mgt. Corp., 234 Ga. 341 (216 SE2d 97) (1975). There is no question that the land is involved, since equitable relief was sought which would result in the removal of obstructions on the land, and forbid any further grading or construction on the land until the ordinance was complied with. See Kenner v. Fields, 217 Ga. 745, 747 (125 SE2d 44) (1962); Walker v. Houston, 176 Ga. 878, 880 (169 SE 107) (1933).
Judgment reversed. All the Justices concur.